DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 3/11/2022.  The objections to the specification and claims have been withdrawn. The 35 USC 112 rejections have been withdrawn.  Claims 1-7 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Naono et al (JP 59084386) and Lundstrom (US 20200217521). The Naono teaches A cooling system comprising: a heat insulation box with a lid; and a cooling device having a refrigeration cycle and the connection portion accommodates a refrigerant conduit (pipe for evaporator located inside bridge 9, pg. 2, paragraph 9) and , Lundstrom teaches a saddle window air conditioner with a support bar with refrigerant line and a power line running through it  in contrast to the claimed features of a cooling system comprising: a heat insulation box with a lid; and a cooling device having a refrigeration cycle, wherein the cooling device is provided with a cooling unit arranged inside the heat insulation box with the lid and a heat exchange unit arranged outside the heat insulation box with the lid, wherein a connection portion connecting the cooling unit and the heat exchange unit is sandwiched between the lid and a heat insulation box body of the heat insulation box with the lid, and wherein a refrigerant is configured to circulate between the cooling unit and the heat exchange unit via the connection portion to cool an inside of the heat insulation box with the lid, wherein the connection portion accommodates a refrigerant conduit and an electrical wire therein to connect between the cooling unit and the heat exchange unit and wherein the connection portion is configured to support the heat exchange unit and the cooling unit in a manner to hang from the heat insulation box, such that the connection portion is arranged to engage an end portion of a sidewall of the heat insulation box in a straddling manner and is configured such that an entire load of the cooling device is supported by the connection portion.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763